DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 3/30/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 3, 15-20 and 25-29 are pending in this Office Action. Claims 1, 19 and 20 are currently amended. Claim 25-29 are newly added. Claims 2, 4-14 and 21-24 are canceled. Claims 1, 19 and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/30/2020 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15-20 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US Publication No. 2011/0106675 A1), in view of Kight (US Publication No. 2012/0271761 A1) and Maguire (US Publication No. 2014/0280941 A1).
Claim 1:
Perlman teaches a method, comprising: 
receiving, by an account association entity server, a first account association request message in relation to a first user account from a first user device of a first user in an account based system, the first account association request message comprising account identification data corresponding to a second user account in the account based system, the account identification data corresponding to the second user account being an e-mail address or a phone number of a second user [0031: The electronic payment is initiated at step 210 by identifying the payee and the amount to be transferred from the payer's account to the payee's account. The payee may, for example, be identified by providing a valid email address]; 
identifying, by the account association entity server, on the basis of first account association request message, a first source account identifier which corresponds to the first user account and a first target account identifier which corresponds to the second user account, wherein the first target account identifier is identified using the received account identification data corresponding to the second user account [0031: step 214 to determine if the payee email address corresponds to an existing account; 0032: If the payee has an existing account, the payment is initiated at step 216 and an email notification is sent to the payee at step 220; Fig. 2: the “From” field contains the email address of the current user (payer) account]; 
receiving, by the account association entity server, a second account association request message in relation to the second user account from a second user device of the second user [0033: payment may be accepted or rejected, for example, by the payee selecting an appropriate link provided in the email notification. In another example, the payee may accept or reject payment by logging into his account and selecting an option to accept or reject the pending payment].
Although the above cited portions of Perlman does not describe specifics of the acceptance directive upon user selection, another portion of Perlman teaches the second account association request message comprising account identification data corresponding to the first user account, the account identification data corresponding to the first user account comprising an e-mail address or a phone number of the first user [0035: In this example, User A 302 accesses the payment processor 102 to request a payment from User B 304, the prospective payer 304 may, for example, be ; 
identifying, by the account association entity server, on the basis of the second account association request message, a second source account identifier which corresponds to the second user account and a second target account identifier which corresponds to the first user account, wherein the second target account identifier is identified using the received account identification data corresponding to the first user account [0036: When an email address is entered into the payer field 312, the system may check to see if the email address is associated with an existing account]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above portions of Perlman, to include the same information and account check that is performed during a request for payment, as part of an acceptance directive of an initiated payment, as both communicate the desire to receive funds from another user, and including the payer’s email address and verifying the existence of an account associated with the payer provides better accuracy and security of the transaction.
Perlman further teaches determining, by the account association entity server, that the first source account identifier and the second target account identifier are a first user bank account number in the account based system, and the second source account identifier and the first target account identifier are a second user bank account number in the account based system [0031, 0032, 0035, 0036]; and 
establishing a relationship between the first user account and the second user account by adding account information for the first user account to the second user account, or by adding account information for the second user account to the first user account, wherein the account information comprises a list of payees [Fig. 2, 0025: the user interface includes an “add payee to friends list” input that enables the user to add the email address from the payee field to a friends (or trusted payee) list], 
wherein the first user account is a first user bank account and the second user account is a second user bank account [0021: financial accounts 104,106, where a user 108, 110 may add funds to their respective the accounts 104,106 in order to facilitate payments for electronic transactions], and 

Kight teaches “establishing a relationship between the first user account and the second user account by adding account information for the first user account to the second user account, or by adding account information for the second user account to the first user account, wherein the account information comprises a list of payees” responsive to a transaction between the two user accounts [0107: a customer could also add a payee to a customer specific pick-list after that customer has directed to a payment be made to that payee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the financial management system of Perlman with Kight’s timing of adding a payee to a list after customer has directed to a payment be made to that payee. Both Perlman and Kight are directed to facilitating financial transactions between parties, and are both able to add a payee to a list. Kight’s timing provides the advantage that the payee was already verified, as a transaction was already performed.
Perlman in view of Kight does not teach wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device before the second account association request message is received by the account association entity server. 
Maguire teaches wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device before the second account association request message is received by the account association entity server [0028: the servers may generate the token based at least in part on a user identifier of the first user; 0039: each mobile device of the users receives a token from the servers of the social-networking system based on the user’s respective user identifier of the social networking system. The mobile devices all trade tokens through each pairwise connection. The mobile devices send their respective received tokens from other mobile devices to the social network for translation to a user identifier. Users “A” and “C” are not friends, but both have designated that shared connections to the same academic institution would allow the sharing .
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Perlman and Kight with Maguire’s token verification process to allow users to share information and interact with other users over a local wireless network which may enrich a user’s experience with the on-line service [Maguire: 0026].
Claim 3:
Perlman in view of Kight and Maguire teaches the method of claim 1, comprising transmitting, in response to receipt of the first account association request message, an account association query message [Perlman: 0032: If the payee has an existing account, the payment is initiated at step 216 and an email notification is sent to the payee at step 220], wherein the second account association request message is received in response to transmission of the account association query message, wherein the account association query message is transmitted using the first target account identifier [Perlman: 0033: payment may be accepted or rejected, for example, by the payee selecting an appropriate link provided in the email notification. In another example, the payee may accept or reject payment by logging into his account and selecting an option to accept or reject the pending payment].  
Claim 15:
Perlman in view of Kight and Maguire teaches the method of claim 1, wherein the first user account and the second user account are each held with a financial institution [Perlman: 0021: financial accounts 104,106, where a user 108, 110 may add funds to their respective the accounts 104,106 in order to facilitate payments for electronic transactions].  
Claim 16:
Perlman in view of Kight and Maguire teaches the method of claim 1, wherein establishing the relationship between the first user account and the second user account comprises adding the first user account to a list of user accounts associated with the second user account [Perlman: Fig. 2, 0025: the user interface includes an “add payee to friends list” input that enables the user to add the email address from the payee field to a friends (or trusted payee) list].  
Claim 17:
Perlman in view of Kight and Maguire teaches the method of claim 1, wherein establishing the relationship between the first user account and the second user account comprises adding the second user account to a list of user accounts associated with the first user account [Perlman: Fig. 2, 0025: the user interface includes an “add payee to friends list” input that enables the user to add the email address from the payee field to a friends (or trusted payee) list].  
Claim 18:
Perlman in view of Kight and Maguire teaches the method of claim 1, comprising performing an identity verification process in response to said determining, wherein the establishment of the relationship between the first user account and the second user account is performed on the basis of the identity verification process [Perlman: 0025: when the user enters a payee into his friends list, for example by pressing the user interface input 128, an email may be sent to the payee inviting them to become a “linked” friend. The payee may then respond by accepting or denying the invitation. The payee may then only appear in the friends list after having accepted the invitation].  
Claim 19:
Apparatus comprising a processing system comprising: a processor; and a computer readable medium, the computer readable medium comprising instructions, executable by the processor, to cause the processing system to receive a first account association request message in relation to a first user account from a first user device of a first user in an account based system, the first account association request message comprising account identification data corresponding to a second user account in the account based system, the account identification data corresponding to the second user account being an e-mail address or a phone number of a second user; identify, on the basis of the first account association request message, a first source account identifier which corresponds to the first user account and a first target account identifier which corresponds to the second user account, wherein the first target account identifier is identified using the received account identification data corresponding to the second user account; receive a second account association request message in relation to the second user account from a second user device of the second user, the second account association request message comprising account identification data corresponding to the first user account, the account identification data 
Claim 20:
A non-transitory computer readable medium comprising a computer program comprising a set of instructions, which, when executed by a computing device, causes the computing device to perform the steps of: receiving a first account association request message in relation to a first user account from a first user device of a first user in an account based system, the first account association request message comprising account identification data corresponding to a second user account in the account based system, the account identification data corresponding to the second user account being an e-mail address or a phone number of a second user; identifying, on the basis of the first account association request message, a first source account identifier which corresponds to the first user account and a first target account identifier which corresponds to the second user account, wherein the first target account identifier is identified using the received account identification data corresponding to the second user account; receiving a second account association request message in relation to the second user account from a second user device of the second user, the second account association request message comprising account identification data corresponding to the first user account, the account identification data 
Claim 25:
Perlman in view of Kight and Maguire teaches the method of claim 1, wherein the account identification data corresponding to the second user account comprises the phone number [Kight: 0093: the identifying information could be customer’s name, email address, or other commonly known identifying information (examiner notes that it is well known by one of ordinary skill in the art that a phone number is a commonly known identifying information)].
Claim 26:
Perlman in view of Kight and Maguire teaches the apparatus of claim 19, wherein the account identification data corresponding to the first user account comprises the e-mail address [Perlman: 0031, 0032, 0035, 0036].  
Claim 27:
Perlman in view of Kight and Maguire teaches the method of claim 1, wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device via a communication channel that uses a packet based network before the second account association request message is received by the account association entity server [Maguire: 0039: each mobile device of the users receives a token from the servers of the social-networking system based on the user’s respective user identifier of the social networking system. The mobile devices all trade tokens through each pairwise connection. The mobile devices send their respective received tokens from other mobile devices to the social network for translation to a user identifier. Users “A” and “C” are not friends, but both have designated that shared connections to the same academic institution would allow the sharing of their social-networking system information in the physical environment. These two users could “friend” each other as a result of a meeting as they are in physical proximity].  
Claim 28:
Perlman in view of Kight and Maguire teaches the method of claim 1, further comprising: receiving the account identification data, by the second user device from the first user device via a cellular communications network before the step of receiving the second account association request message [Maguire: 0039: each mobile device of the users receives a token from the servers of the social-networking system based on the user’s respective user identifier of the social networking system. The mobile devices all trade tokens through each pairwise connection. The mobile devices send their respective received tokens from other mobile devices to the social network for translation to a user identifier. Users “A” and “C” are not friends, but both have designated that shared connections to the same academic institution would allow the sharing of their social-networking system information in the physical environment. These two users could “friend” each other as a result of a meeting as they are in physical proximity].  
Claim 29:
Perlman in view of Kight and Maguire teaches the method of claim 1, wherein the first user device is a first mobile phone and the second user device is a second mobile phone [Perlman: 0083: mobile telephone; Kight: 0024: cellular telephone].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY Y KIM whose telephone number is (571)270-7834.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/CHRISTY KIM/
Examiner
Art Unit 2158